ON PETITION TO REHEAR.
A petition to rehear has been filed in which it is said (1) that the Court decided the case on a question not raised in the pleadings, briefs, or oral argument, (2) that the action of Shook, the plumber, in stating to plaintiff that he had closed the opening in the gas pipes and had so notified the defendant gas company was not a conscious act because, it is said, the record is silent as to whether there was more than one opening and because the plaintiff knows "dehors the record" there were two openings and that Shook closed one of them, and (3) that Shook's conduct was such as should have been reasonably anticipated by defendant, when it failed to lock the outside cut-off valve.
As to (1) above, it could hardly be said that this Court decided the case on a theory not raised by the parties in the trial or in the briefs on appeal, that is, an independent intervening proximate cause. See remarks of the trial Judge in ruling on the directed verdict, R. 80.
The only difference in respective treatments of the question is that the trial Judge considered the act of Shook along with the act of his employer, the plaintiff, and held in substance that the latter was bound by the act of the former and that the conduct of both was an intervening proximate cause.
We did not find it necessary to discuss the ruling on respondeat superior. We simply held that Shook was in no way connected with defendants; that irrespective of the nature of Shook's connection with plaintiff, whether that of employer and employee or independent contractor, Shook's conduct was an intervening proximate cause such as would relieve the defendants. *Page 530 
Plaintiff's counsel concedes that if the directed verdict is sustainable on any theory, it was properly granted.
As to (2) above, we cannot consider what counsel states to exist dehors the record. From the plaintiff's testimony only one inference can be drawn — that there was only one opening and that Shook's statement to plaintiff that he had capped it was found to be false. If there were two openings and Shook capped only one, he should have been called by plaintiff as a witness.
Therefore, we can only find that Shook was a conscious actor.
In this connection counsel argues that to be a conscious act it must be that the actor knew, or should have known at the time, that his conduct would set in motion the chain of events leading to the ultimate injury or damage.
We think this is incorrect. The question is covered in Ford Motor Company v. Wagoner, 183 Tenn. 392, at page 401,192 S.W.2d 840, 844, 852, 164 A.L.R. 364, as follows:
"As we understand the opinion of the court of appeals, while not apparently questioning the foregoing legal principles, it holds this defense was not established by the proof, on the theory that, while the safety catch had been tendered to Norman, and he rejected it for the reasons above mentioned, he was not sufficiently advised of the risk incident to the use of the car without this precautionary device, that he was in ignorance of the danger incident, and not, therefore, a conscious agency.
"In our opinion, the court of appeals has put too heavy a burden upon the defendants in this regard. When, as Norman testifies, he `knew about it', and it was offered to him, he, of course, knew the purpose of it and he *Page 531 
knowingly assumed any danger incident to his failure to make use of it."
He was, therefore, held to be a conscious agency.
As to (3) above, we think no further discussion is necessary.
We, therefore, adhere to our original conclusions and disallow the petition to rehear.
Anderson, P.J., and Baptist, J., concur. *Page 532